DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, 05/14/2021 and 03/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648, henceforth “Nagaraja”) and in view of Awad et al. (US 20210195544, henceforth “Awad”) and further in view of Jeong et al. (US 20160043792, henceforth “Jeong”).
Examiner’s note: in what follows, references are drawn to Nagaraja unless otherwise mentioned.
Regarding claim 1, Nagaraja teaches a method of signal reception performed by a user equipment (UE) (FIG. 5 illustrates a process flow 500 for receiver beamforming, see [0104].), the method comprising: 
receiving at least one reference signal using  (FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. The missing/crossed out limitations will be discussed in view of Awad.);
 determining at least two reference signal received power (RSRP) values measured by the  (FIG. 5 at step 515, the UE 115-d may measure and determine its receive signal quality. In some cases, the signal quality may be based on a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof. At step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0107]-[0110]. FIG. 7, the reference signal measurement component 740 measures the beamformed reference signal based on determination. Signal quality component 745  determines a signal quality. In some cases, the signal quality is based on an a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0131]-[0132]. The missing/crossed out limitations will be discussed in view of Awad.); 
processing the at least two RSRP values measured by the at least two measuring beams  (The base station 105-a provides conditional parameters (e.g., triggers or thresholds) for the UE 115-a to use when selecting a receive or transmit beam pattern. Triggers and thresholds may also be employed at the base station 105-a to determine when a ; and 
performing the signal reception  (Receiver 610 receives information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to receiver beamforming for measurements, etc.), see [0115]. The missing/crossed out limitations will be discussed in view of Jeong.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) receiving at least one reference signal using at least two measuring beams, (2) determining at least two reference signal received power (RSRP) values measured by the at least two measuring beams, (3) processing the at least two RSRP values measured by the at least two measuring beams as at least two data tables, (4) performing the signal reception according to the at least two data tables.
 However, Awad discloses the missing/crossed limitations comprising: (1) receiving at least one reference signal using at least two measuring beams, (2) determining at least two reference signal received power (RSRP) values measured by the at least two measuring beams 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
 as at least two data tables, (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain used for reception of the reference signal. Herein, the UE may decrease the receive beam gain by (received signal quality value)−(threshold) or increase the receive beam gain by (threshold)−(received signal quality value). If the received signal quality value is equal to the threshold in operation 108, the UE does not adjust the receive beam gain, see [0053]. This technique is used for processing the at least two RSRP values measured by the at least two measuring beams as at least two data tables.), (4) performing the signal reception according to the at least two data tables (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054]. This technique is used by the UE for performing the signal reception according to the at least two data tables.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in 
Regarding claim 19, Nagaraja teaches a user equipment for signal reception (FIG. 5 illustrates a process flow 500 for receiver beamforming, see [0104].), comprising: 
a transceiver (FIG. 9 item 935); and 
a processor coupled with the transceiver (FIG. 9 items 935 and 920) and configured to: 
receive at least one reference signal using (FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. The missing/crossed out limitations will be discussed in view of Awad.), 
determine a plurality of reference signal received power (RSRP) values measured by the (FIG. 5 at step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. FIG. 7, the reference signal measurement component 740 measures the beamformed reference signal based on determination. Signal quality component 745  determines a signal quality. In some cases, the signal quality is based on an a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0131]-[0132]. The missing/crossed out limitations will be discussed in view of Awad.), 
process the at least two RSRP values as (The base station 105-a provides conditional parameters (e.g., triggers or thresholds) for the UE 115-a to use when selecting a receive or transmit beam pattern. Triggers and thresholds may also be employed at the base station 105-a to determine when a message should be sent to the UE 115-a indicating which receiver or transmit beam pattern to use for a particular reference signal. For example, the base station 105-a may indicate to the UE 115-a to use a directional beam for measurement if the signal quality (or some other measure of channel quality) at the UE 115-a is below a threshold and to use an omni-directional configuration if the signal quality at the UE 115-a is at or above the threshold. The signal quality may be based on a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), or a combination thereof, see [0070]. The missing/crossed out limitations will be discussed in view of Jeong.), and 
perform the signal reception according to the (Receiver 610 receives information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to receiver beamforming for measurements, etc.), see [0115]. The missing/crossed out limitations will be discussed in view of Jeong.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) receive at least one reference signal using at least two measuring beams, (2) determine at least two reference signal received power (RSRP) values measured by the at least two measuring beams, (3) process the at least two RSRP values as at least two data tables, (4) perform the signal reception according to the at least two data tables.
 However, Awad discloses the missing/crossed limitations comprising: (1) receive at least one reference signal using at least two measuring beams, (2) determine at least two reference signal received power (RSRP) values measured by the at least two measuring beams (For 1 and 2: FIG. 3 is a schematic block diagram illustrating a communication device and an infrastructure equipment in more detail in which the infrastructure equipment is arranged to transmit a plurality of beams of radio signals which are displaced in one of space or time and each include a different version of a synchronization signal. FIG. 6 is a schematic block diagram illustrating the infrastructure equipment arranged to transmit a plurality of beams of radio signals and the communication device as shown in FIG. 3 adapted to form an example embodiment in which more than one beam is used by the communications device to acquire synchronization. The UE 270 is configured to detect a plurality of the beams of radio signals 300 to 314. For the example as shown in FIG. 6 the controller 290 controls the receiver 292 to perform a signal strength measurement of each of the beams 310-314 which it can detect. For the example shown in FIG. 6, the UE 270 can detect three of the radio beams 310, 312, 314 transmitted from the infrastructure equipment 272. Having performed the signal strength measurements, the UE 270 then proceeds to acquire synchronization by selecting two of the beams of radio signals 310, 314 providing SSB #5 and SSB #7 which are shown with grey shading. In accordance with some example embodiments, the controller 290 of the UE 270 is configured to select the two beams of radio signals, which have the highest signal strength, see [0044]-[0047].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE 
Jeong discloses the missing/crossed limitations comprising: (3) process the at least two RSRP values as at least two data tables (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain used for reception of the reference signal. Herein, the UE may decrease the receive beam gain by (received signal quality value)−(threshold) or increase the receive beam gain by (threshold)−(received signal quality value). If the received signal quality value is equal to the threshold in operation 108, the UE does not adjust the receive beam gain, see [0053]. This technique is used for processing the at least two RSRP values measured by the at least two measuring beams as at least two data tables.), (4) perform the signal reception according to the at least two data tables (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054].).

Regarding claim 20, Nagaraja teaches a computer program product comprising a non-transitory computer-readable recording medium configured to store instructions which, when executed by at least one processor of a device for signal reception, cause the at least one processor to (The non-transitory computer-readable medium may include instructions operable to cause a processor to transmit a request to measure a beamformed reference signal, transmit a beamforming configuration indicating one or more beamforming options for measuring the beamformed reference signal, the one or more beamforming options including an indication of a beam pattern for measuring the beamformed reference signal using a directional configuration and an omni-directional configuration, and transmit the beamformed reference signal, see [0011].): 
receive at least one reference signal using (FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. The missing/crossed out limitations will be discussed in view of Awad.); 
determine at least two reference signal received power (RSRP) values measured by the (FIG. 5 at step 530, the UE 115-e measures the beamformed ; 
process the at least two RSRP values measured by the at least two measuring beams as (The base station 105-a provides conditional parameters (e.g., triggers or thresholds) for the UE 115-a to use when selecting a receive or transmit beam pattern. Triggers and thresholds may also be employed at the base station 105-a to determine when a message should be sent to the UE 115-a indicating which receiver or transmit beam pattern to use for a particular reference signal. For example, the base station 105-a may indicate to the UE 115-a to use a directional beam for measurement if the signal quality (or some other measure of channel quality) at the UE 115-a is below a threshold and to use an omni-directional configuration if the signal quality at the UE 115-a is at or above the threshold. The signal quality may be based on a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), or a combination thereof, see [0070]. The missing/crossed out limitations will be discussed in view of Jeong.); and 
perform the signal reception according to the (Receiver 610 receives information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to receiver 
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) receive at least one reference signal using at least two measuring beams, (2) determine at least two reference signal received power (RSRP) values measured by the at least two measuring beams, (3) process the at least two RSRP values measured by the at least two measuring beams as at least two data tables, (4) perform the signal reception according to the at least two data tables.
 However, Awad discloses the missing/crossed limitations comprising: (1) receive at least one reference signal using at least two measuring beams, (2) determine at least two reference signal received power (RSRP) values measured by the at least two measuring beams (For 1 and 2: FIG. 3 is a schematic block diagram illustrating a communication device and an infrastructure equipment in more detail in which the infrastructure equipment is arranged to transmit a plurality of beams of radio signals which are displaced in one of space or time and each include a different version of a synchronization signal. FIG. 6 is a schematic block diagram illustrating the infrastructure equipment arranged to transmit a plurality of beams of radio signals and the communication device as shown in FIG. 3 adapted to form an example embodiment in which more than one beam is used by the communications device to acquire synchronization. The UE 270 is configured to detect a plurality of the beams of radio signals 300 to 314. For the example as shown in FIG. 6 the controller 290 controls the receiver 292 to perform a signal strength measurement of each of the beams 310-314 which it can detect. For the example shown in FIG. 6, the UE 270 can detect three of the radio beams 310, 312, 314 transmitted from the infrastructure equipment 272. Having performed the signal strength measurements, the UE 270 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
Jeong discloses the missing/crossed limitations comprising: (3) process the at least two RSRP values measured by the at least two measuring beams as at least two data tables, (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain used for reception of the reference signal. Herein, the UE may decrease the receive beam gain by according to the at least two data tables (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in order to make a more effective method by enabling minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system, see (Jeong, [0125].).
Regarding claim 2, Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein the (FIG. 5 at step 520, the UE 115-e determine a beamforming configuration for measuring and receiving beamformed reference signals from the base station 105-e, based at least in part on the signal quality measured at step 515. That is, the UE 115-e may determine which receiver beam pattern to use without first receiving an indication or instructions from the base station 105-d, see [0108]. At step 525, the UE 11-e receives the beamformed reference signal, see [0109]. The missing/crossed out limitations will be discussed in view of Awad.).
at least two measuring beams are selected from among receiving beams of the UE based on a distribution of the receiving beams and a preset selection rule, or based on received configuration information.
However, Awad discloses the missing/crossed limitations comprising: (1) the at least two measuring beams are selected from among receiving beams of the UE based on a distribution of the receiving beams and a preset selection rule, or based on received configuration information (FIG. 3 is a schematic block diagram illustrating a communication device and an infrastructure equipment in more detail in which the infrastructure equipment is arranged to transmit a plurality of beams of radio signals which are displaced in one of space or time and each include a different version of a synchronization signal. FIG. 6 is a schematic block diagram illustrating the infrastructure equipment arranged to transmit a plurality of beams of radio signals and the communication device as shown in FIG. 3 adapted to form an example embodiment in which more than one beam is used by the communications device to acquire synchronization. The UE 270 is configured to detect a plurality of the beams of radio signals 300 to 314. For the example as shown in FIG. 6 the controller 290 controls the receiver 292 to perform a signal strength measurement of each of the beams 310-314 which it can detect. For the example shown in FIG. 6, the UE 270 can detect three of the radio beams 310, 312, 314 transmitted from the infrastructure equipment 272. Having performed the signal strength measurements, the UE 270 then proceeds to acquire synchronization by selecting two of the beams of radio signals 310, 314 providing SSB #5 and SSB #7 which are shown with grey shading. In accordance with some example embodiments, the controller 290 of the UE 270 is configured to select the two beams of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
Regarding claim 3, Nagaraja, Awad and Jeong teach all the claim limitations of claim 2 above; and Nagaraja further teaches wherein the at least two measuring beams are selected by at least one of: 
selecting, from the receiving beams,  (FIGS. 3A-3B illustrate embodiments of systems for wireless communication that support receiver beamforming for measurements. The UE 115-b and base station 105-b may communicate using beams and may operate using mmW spectrum, for example. For example, the base station 105-b may transmit or receive signals (e.g., reference signals) using a directional beam 305-a. In this example, the UE 115-b may use an omni-directional beam pattern 310-a for transmission or reception or reference signals with the base station 105-b. In the wireless communication system 301, the base station 105-b may indicate to the UE 115-a to use an omni-directional configuration for measuring reference signals associated with the beam 305-a if the signal quality is at or above a threshold. The signal quality may be based on a RSRP, RSRQ, CQI, ; and
 selecting, from the receiving beams, (FIG. 3B, The wireless communications system 302 may include a UE 115-c and a base station 105-c, which may be examples of the UE 115 and base station 105 described with reference to FIG. 1, FIG. 2, or FIG. 3A. The UE 115-c and base station 105-c may communicate using beamformed communications, and may operate using mmW spectrum, for example. For example, the base station 105-c may convey a reference signal to the UE 115-c using beam 305-b. In this example, the UE 115-c may use a directional beam pattern (e.g., select beam 310-c) for transmission or reception or reference signals with the base station 105-b, see [0086]. The missing/crossed out limitations will be discussed in view of Awad.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) selecting, from the receiving beams, the at least two measuring beams to be uniformly distributed in a spherical space centered on an antenna array of the UE, (2) selecting, from the receiving beams, the at least two measuring beams to correspond to a normal direction of the antenna array.
However, Awad discloses the missing/crossed limitations comprising: (1) selecting, from the receiving beams, the at least two measuring beams to be uniformly distributed in a spherical space centered on an antenna array of the UE, (2) selecting, from the receiving beams, the at least two measuring beams to correspond to a normal direction of the antenna array (For 1 and 2: FIG. 3 is a schematic block diagram illustrating a communication device and an infrastructure equipment in more detail in which the infrastructure equipment is arranged to transmit a plurality 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
Regarding claim 4, Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein the at least one reference signal comprises at least one of: 
a synchronization signal in a synchronization signal block; and a channel state information reference signal (FIG. 5 at step 510, the base station 105-e transmitd a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals includes a MRS, a CSI-RS, a SYNC, or a combination thereof, see [0106]. The beamformed reference signal comprises a channel state information reference signal (CSI-RS), a new radio synchronization signal (NR-SS), a primary synchronization signal (PSS), a secondary SS, a demodulation reference signal (DMRS), or a combination thereof, see claim [14].).
Regarding claim 5, Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein the processing of the at least two RSRP values comprises: 
for each measuring beam of the at least two measuring beams, determining a numerical value for a cell in a corresponding data table of the (FIG. 4 at step 420, the UE 115-d may measure and determine its receive signal quality. In some cases, the signal quality may be based on a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0098]. In some examples, the base station 105-a may indicate to the UE 115-a to use a specific beamforming pattern for reception or transmission of reference signals for a specific cell or set of neighboring cells (e.g., a serving cell). Furthermore, in some cases, the UE 115-a may use the beam state measurements to trigger an event, such as indicating a neighbor cell exceeds the 
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) for each measuring beam of the at least two measuring beams, determining a numerical value for a cell in a corresponding data table of the at least two data tables according to a corresponding RSRP value of the at least two RSRP values. However, Jeong discloses the missing/crossed limitations comprising: (3) for each measuring beam of the at least two measuring beams, determining a numerical value for a cell in a corresponding data table of the at least two data tables according to a corresponding RSRP value of the at least two RSRP values (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain used for reception of the reference signal. Herein, the UE may decrease the receive beam gain by (received signal quality value)−(threshold) or increase the receive beam gain by (threshold)−(received signal quality value). If the received signal quality value is equal to the threshold in operation 108, the UE does not adjust the receive beam gain, see [0053]. This according to the at least two data tables (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in order to make a more effective method by enabling minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system, see (Jeong, [0125].).
Regarding claim 11, Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein the performing the signal reception according to the at least two data tables comprises: 
determining a prediction result according to the (FIG. 4 at step 420, the UE 115-d may measure and determine its receive signal quality. In some cases, the signal quality may be based on a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0098]. The missing/crossed out limitations will be discussed in view of Jeong.),
wherein, the determining of the prediction result comprises at least one of:
determining an optimal receiving beam (At step 425, the UE 115-d may determine a beamforming configuration for measuring and receiving beamformed reference signals from the base station 105-d, based at least in part on the beamforming configuration received at step 420 and/or signal quality measured at step 425, see [0099]. This technique is used for determining an optimal receiving beam.); 
determining whether a currently activated receiving beam is in a mismatched state (Examiner’s note: the examiner addressed at least one option of 6 options.); 
determining whether to switch a receiving beam (In addition to refining active beams, candidate beams (e.g., alternative beams to the currently active beam) may be measured to determine if a beam switch would increase the quality of the link, see [0058].); 
determining an index of a candidate receiving beam (Examiner’s note: the examiner addressed at least one option of 6 options.);  
determining to switch the receiving beam at a predetermined time (Examiner’s note: the examiner addressed at least one option of 6 options.); and 
transmitting, to a base station, a set of candidates of optimal transmitting beams (Examiner’s note: the examiner addressed at least one option of 6 options.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) determining a prediction result according to the at least two data tables, and performing the signal reception according to the prediction result. However, Jeong discloses the missing/crossed limitations comprising: (1) determining a prediction result according to the at least two data tables, and performing the signal reception according to the prediction result ((FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in order to make a more effective method by enabling minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system, see (Jeong, [0125].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648, henceforth “Nagaraja”) in view of Awad et al. (US 20210195544, henceforth “Awad”), Jeong et al. (US 20160043792, henceforth “Jeong”) and further in view of Xu et al. (US 20200364571, henceforth “Xu”).
Regarding claim 12, Nagaraja, Awad and Jeong teach all the claim limitations of claim 11 above; and Nagaraja further teaches wherein The missing/crossed out limitations will be discussed in view of Xu.).
the prediction result is determined using a predetermined prediction network according to the at least two data tables. However, Xu discloses the missing/crossed limitations comprising: (1) the prediction result is determined using a predetermined prediction network according to the at least two data tables (FIG. 3 is a flowchart of another possible machine learning-based data processing method. Operation 305, the first network element performs prediction on data by using the algorithm model. After collecting the data, the first network element obtains a target feature vector of the data by using the identifier ID of the to-be-collected feature in the collection information. The first network element inputs the target feature vector into the algorithm model to obtain a target prediction result. It should be noted that the target prediction result may be a value or a classification. After obtaining the target prediction result, the first network element finds, from the policy index information, identification information of a target policy corresponding to the target prediction result, so that the first network element can index the target policy based on the identification information of the target policy, and execute the target policy on the data collected by the first network element, see [0157]. This technique is used for the prediction result is determined using a predetermined prediction network according to the at least two data tables.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Xu in order to make a more effective method improving a capability of generating the generated sample by the generator, and improving a capability of discriminating a belonging probability of the generated sample by the discriminator, see (Xu, [0137].).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648, henceforth “Nagaraja”) in view of Awad et al. (US 20210195544, henceforth “Awad”), Jeong et al. (US 20160043792, henceforth “Jeong”), Xu et al. (US 20200364571, henceforth “Xu”) and further in view of Lin et al. (US 20210027018, henceforth “Lin”).
 Regarding claim 13, Nagaraja, Awad, Xu and Jeong teach all the claim limitations of claim 13 above; and Nagaraja further teaches wherein The missing/crossed out limitations will be discussed in view of Lin.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) the predetermined prediction network comprises a combined network based on a convolutional neural network model and a recurrent neural network model, wherein the recurrent neural network model comprises long short-term memory network model. However, Lin discloses the missing/crossed limitations comprising: (1) the predetermined prediction network comprises a combined network based on a convolutional neural network model and a recurrent neural network model, wherein the recurrent neural network model comprises long short-term memory network model (Each of the encoder neural network and the decoder neural network can be a neural network for processing a sequence, for example, one of a convolutional neural network (CNN), a recurrent neural network (RNN), a bidirectional recurrent neural network (BioRNN), a gated recurrent unit (GRU), and a long short-term memory (LSTM) model, see [0052]. In an implementation, the encoder-decoder network includes an encoder 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Lin in order to make a more effective method improving the efficiency and effectiveness of generating the recommendation information, see (Lin, [0034].).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648, henceforth “Nagaraja”) in view of Awad et al. (US 20210195544, henceforth “Awad”), Jeong et al. (US 20160043792, henceforth “Jeong”) and further in view of Yoon et al. (US 20180332483, henceforth “Yoon”).
Regarding claim 16, Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein the UE receives a plurality of reference signals transmitted by a plurality of transmitting beams (FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109].), 
wherein, for each transmitting beam of the plurality of transmitting beams, the at least one reference signal is transmitted using the each transmitting beam and is received by the  (FIG. 5 at step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. FIG. 7, the reference signal measurement component 740 measures the beamformed reference signal based on determination. Signal quality component 745  determines a signal quality. In some cases, the signal quality is based on an a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0131]-[0132]. The missing/crossed out limitations will be discussed in view of Awad.), 
wherein the at least two RSRP values are processed as the  (The base station 105-a provides conditional parameters (e.g., triggers or thresholds) for the UE 115-a to use when selecting a receive or transmit beam pattern. Triggers and thresholds may also be employed at the base station 105-a to determine when a message should be sent to the UE 115-a indicating which receiver or transmit beam pattern to use for a particular reference signal. For example, the base station 105-a may indicate to the UE 115-a to use a directional beam for measurement if the signal quality (or some other measure of channel quality) at the UE 115-a is below a threshold and to use an omni-directional configuration if the signal quality at the UE 115-a is at or above the threshold. The signal quality may be based on a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), or a combination thereof, see [0070]. The missing/crossed out limitations will be discussed in view of Jeong.), and 
wherein  (The missing/crossed out limitations will be discussed in view of Yoon.), and 
wherein (The missing/crossed out limitations will be discussed in view of Jeong.). 
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) for each transmitting beam of the plurality of transmitting beams, the at least one reference signal is transmitted using the each transmitting beam and is received by the at least two measuring beams, (2) the at least two RSRP values are processed as the at least two data tables for the each transmitting beam, (3) a prediction result is determined according to the at least two data tables for the each transmitting beam, (4) the signal reception is performed according to the prediction result.
However, Awad discloses the missing/crossed limitations comprising: (1) for each transmitting beam of the plurality of transmitting beams, the at least one reference signal is transmitted using the each transmitting beam and is received by the at least two measuring beams (FIG. 6 is a schematic block diagram illustrating the infrastructure equipment arranged to transmit a plurality of beams of radio signals and the communication device as shown in FIG. 3 adapted to form an embodiment in which more than one beam is used by the communications device to acquire synchronization. The UE 270 is configured to detect a plurality of the beams of radio signals 300 to 314. For the example as shown in FIG. 6 the controller 290 controls the receiver 292 to perform a signal strength measurement of each of the beams 310-314 which it can detect. For the example shown in FIG. 6, the UE 270 can detect three of the radio beams 310, 312, 314 transmitted from the infrastructure equipment 272. Having performed the signal 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
Jeong discloses the missing/crossed limitations comprising: (2) the at least two RSRP values are processed as the at least two data tables for the each transmitting beam (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain the signal reception is performed according to the prediction result (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in order to make a more effective method by enabling minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system, see (Jeong, [0125].).
Yoon discloses the missing/crossed limitations comprising: (3) a prediction result is determined according to the at least two data tables for the each transmitting beam (FIG. 7 illustrates a state model generated by the modeling unit based on data logs collected in the device. The device may select parameters to be shared with a remote device based on the state model. In the graph for the state model, the x-axis indicates the ranks of parameters (705) and the y-axis indicates the cumulative sum of weights of the parameters (700). The parameters refers to factors that determine the state of the device. For example, to make a prediction on the network throughput of the device, the parameters may include reference signal received power (RSRP), reference signal received quality (RSRQ), and channel quality indication (CQI), see [0079]. FIGS. 8A, 8B and 8C illustrate operations for selecting parameters to be shared with another 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Yoon in order to make a more effective method by selecting a minimum number of parameters reaching the desired prediction accuracy, see (Yoon, [0091].).
Regarding claim 17, Nagaraja, Awad, Yoon and Jeong teach all the claim limitations of claim 16 above; and Nagaraja further teaches wherein the each transmitting beam corresponds to a channel of a predetermined prediction network, wherein the prediction result is determined by: receiving, by the channel corresponding to the each transmitting beam of the predetermined prediction network, (FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. At step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) receiving, by the channel corresponding to the each transmitting beam of the predetermined prediction network, a data table for the each transmitting beam corresponding to each measuring beam of the at least two measuring beams, and obtaining the prediction result according to the data table. However, Yoon discloses the missing/crossed limitations comprising: (1) receiving, by the channel corresponding to the each transmitting beam of the predetermined prediction network, a data table for the each transmitting beam corresponding to each measuring beam of the at least two measuring beams, and obtaining the prediction result according to the data table (FIG. 2 illustrates a specific method of applying data learning and the prediction model. FIG. 6A, the control unit 610 may receive the state related information and model related information through the interface connected to the remote communication unit 600 from the remote devices belonging to the same shared model group, and produce a prediction result. That is, the control unit 610 can receive the state related information selected from the remote base station through the remote communication unit 600. The control unit 610 may transmit a new data log at the current local base station and the state related information received from at least one remote base station to the prediction unit 625 through SND_to_PU 620. The prediction unit 625 can produce a prediction result based on the received new data log at the current time point and the state related information of at least one remote base station, and transmit the prediction result back to the control unit 622 via RCV_from_PU 627, see [0072]. FIG. 7, the parameters refers to factors that determine the state of the device. For example, to make a prediction on the network throughput of the device, the parameters may include reference signal received power (RSRP), reference signal received quality (RSRQ), and channel quality indication (CQI), see [0079]. FIGS. 8A, 8B and 8C illustrate operations for selecting parameters to be shared with another device for a state model, see [0081]. This technique is usedfor  receiving, by the channel corresponding to the each transmitting beam of the predetermined prediction network, a data table for the each transmitting beam corresponding to each measuring 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Yoon in order to make a more effective method by selecting a minimum number of parameters reaching the desired prediction accuracy, see (Yoon, [0091].).
	Regarding claim 18, Nagaraja, Awad, Yoon and Jeong teach all the claim limitations of claim 16 above; and Nagaraja further teaches wherein the prediction result comprises at least one of: 
a respective RSRP value for each receiving beam of the UE received on at least one transmitting beam;  (FIG. 5 at step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. FIG. 7, the reference signal measurement component 740 measures the beamformed reference signal based on determination. Signal quality component 745  determines a signal quality. In some cases, the signal quality is based on an a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0131]-[0132]. The missing/crossed out limitations will be discussed in view of Yoon.);
 (FIG. 3B,  the UE 115-c may use a directional beam pattern (e.g., select beam 310-c) for transmission or reception or reference signals with the base station 105-b, see [0086]. The missing/crossed out limitations will be discussed in view of Awad.).
a respective RSRP value for each receiving beam of the UE received on at least one transmitting beam; a respective ranking result of the RSRP value for the each receiving beam, received on the at least one transmitting beam; the RSRP value for each receiving beam for the UE; the ranking result of the RSRP value for the each receiving beam, (2) a set of candidates of optimal receiving beams; and a set of candidates of optimal transmitting beams.
However, Yoon discloses the missing/crossed limitations comprising: (1) a respective RSRP value for each receiving beam of the UE received on at least one transmitting beam; a respective ranking result of the RSRP value for the each receiving beam, received on the at least one transmitting beam; the RSRP value for each receiving beam for the UE; the ranking result of the RSRP value for the each receiving beam (FIG. 7 illustrates a state model generated by the modeling unit based on data logs collected in the device. The device may select parameters to be shared with a remote device based on the state model. In the graph for the state model, the x-axis indicates the ranks of parameters (705) and the y-axis indicates the cumulative sum of weights of the parameters (700). The parameters refers to factors that determine the state of the device. For example, to make a prediction on the network throughput of the device, the parameters may include reference signal received power (RSRP), reference signal received quality (RSRQ), and channel quality indication (CQI), see [0079]. FIGS. 8A, 8B and 8C illustrate operations for selecting parameters to be shared with another device for a state model, see [0081]. This technique is used for ranking result of the RSRP value for the each receiving beam, received on the at least one transmitting beam, the RSRP value for each receiving beam for the UE, the ranking result of the RSRP value for the each receiving beam.).

Awad discloses the missing/crossed limitations comprising: (2) a set of candidates of optimal receiving beams; and a set of candidates of optimal transmitting beams (FIG. 6, the UE 270 detects three of the radio beams 310, 312, 314 transmitted from the infrastructure equipment 272. Having performed the signal strength measurements, the UE 270 then proceeds to acquire synchronization by selecting two of the beams of radio signals 310, 314 providing SSB #5 and SSB #7 which are shown with grey shading, see [0044].  FIG. 7, the UE 270 having selected the downlink beam 314 carrying SSB #7 transmits a random access preamble in an uplink beam 380 to the infrastructure equipment 272. In some examples the downlink beam 314 may be paired with the uplink beam 380 for the corresponding information received within the synchronization block in this example SSB #7. Accordingly the UE transmits a random access preamble corresponding to SSB #7 to the infrastructure equipment 272 on the uplink beam 380, see [0048].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Awad in order to make a more effective method by improving a likelihood of a UE gaining accurate synchronization to a wireless communications network and/or reducing a time which the UE needs in order to acquire synchronization from the wireless communications network, see (Awad, [0038].).
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648, henceforth “Nagaraja”) in view of Awad et al. (US 20210195544, henceforth “Awad”), Jeong et al. (US 20160043792, henceforth “Jeong”) and further in view of Yoon et al. (US 20180332483, henceforth “Yoon”).
Regarding claim 14 Nagaraja, Awad and Jeong teach all the claim limitations of claim 1 above; and Nagaraja further teaches wherein, based on the UE being configured with a plurality of component carriers, the at least one reference signal is received for the plurality of component carriers of the plurality of component carriers, the at least two RSRP values are processed as the (An eNB may support one or multiple (e.g., two, three, four, and the like) cells (e.g., component carriers), see [0183]. Each communication link described herein—including, for example, wireless communications system 100 and 200 of FIGS. 1 and 2—may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies), see [0185]. FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. FIG. 5 at step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. FIG. 7, the reference signal measurement component 740 measures the beamformed reference signal based on determination. Signal quality component 745  determines a signal quality. In some cases, the signal quality is based on an a RSRP, a RSRQ, a CQI, a SNR, or a combination thereof, see [0131]-[0132]. The missing/crossed out limitations will be discussed in view of Jeong.), 
(The missing/crossed out limitations will be discussed in view of Yoon.), and 
(The missing/crossed out limitations will be discussed in view of Jeong.).
As noted above, Nagaraja is silent about the aforementioned missing/crossed limitations of: (1) the at least two RSRP values are processed as the at least two data tables according to the plurality of component carriers, (2) a prediction result is determined for the plurality of component carriers based on the at least two data tables. (3) the signal reception is performed based on the prediction result.
	However, Jeong discloses the missing/crossed limitations comprising: (1) the at least two RSRP values are processed as the at least two data tables according to the plurality of component carriers (FIG. 1, in operation 108, the UE compares a received signal quality value with a predetermined threshold. The received signal quality value has been estimated in operation 102, see [0050]. In another example, the eNB may determine the threshold based on a CQI index so that a data reception error rate may not be too large during adjustment of a receive beam gain, see [0051]. If the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112. The UE sets the receive beam gain to be used for the data reception to be higher than the receive beam gain used for reception of the reference signal. the signal reception is performed according to the prediction result (FIG. 1 in operation 114, the UE receives data on a physical downlink shared channel (PDSCH) from the eNB, see [0054].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Jeong in order to make a more effective method by enabling minimizing power consumption of the UE by adjusting receive beam gain according to channel situation in a wireless communication system, see (Jeong, [0125].).
Yoon discloses the missing/crossed limitations comprising: (2) a prediction result is determined for the plurality of component carriers based on the at least two data tables (FIG. 7 illustrates a state model generated by the modeling unit based on data logs collected in the device. The device may select parameters to be shared with a remote device based on the state model. In the graph for the state model, the x-axis indicates the ranks of parameters (705) and the y-axis indicates the cumulative sum of weights of the parameters (700). The parameters refers to factors that determine the state of the device. For example, to make a prediction on the network throughput of the device, the parameters may include reference signal received power (RSRP), reference signal received quality (RSRQ), and channel quality indication (CQI), see [0079]. FIGS. 8A, 8B and 8C illustrate operations for selecting parameters to be shared with another 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Yoon in order to make a more effective method by selecting a minimum number of parameters reaching the desired prediction accuracy, see (Yoon, [0091].).
Regarding claim 15, Nagaraja, Awad, Yoon and Jeong teach all the claim limitations of claim 14 above; and Nagaraja further teaches wherein each component carrier of the plurality of component carriers corresponds to a channel of a predetermined prediction network, and wherein the prediction result is determined by receiving, by the channel corresponding to the each component carrier, (An eNB may support one or multiple (e.g., two, three, four, and the like) cells (e.g., component carriers), see [0183]. Each communication link described herein—including, for example, wireless communications system 100 and 200 of FIGS. 1 and 2—may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies), see [0185]. FIG. 5 at step 510, the base station 105-e transmits a request to the UE 115-e to measure one or more beamformed reference signals. The beamformed reference signals include a MRS, a CSI-RS, a SYNC, or a combination thereof. At step 525, the UE 11-e receives the beamformed reference signal, see [0104]-[0109]. At step 530, the UE 115-e measures the beamformed reference signals, based at least in part on the receiver beamforming configuration determined at step 520, see [0110]. The missing/crossed out limitations will be discussed in view of Yoon.).
a data table for the each component carrier corresponding to each measuring beam of the at least two measuring beams, and obtaining the prediction result according to the data table. However, Yoon discloses the missing/crossed limitations comprising: (1) each component carrier of the plurality of component carriers corresponds to a channel of a predetermined prediction network, and wherein the prediction result is determined by receiving, by the channel corresponding to the each component carrier, a data table for the each component carrier corresponding to each measuring beam of the at least two measuring beams, and obtaining the prediction result according to the data table (FIG. 2 illustrates a specific method of applying data learning and the prediction model. FIG. 6A, the control unit 610 may receive the state related information and model related information through the interface connected to the remote communication unit 600 from the remote devices belonging to the same shared model group, and produce a prediction result. That is, the control unit 610 can receive the state related information selected from the remote base station through the remote communication unit 600. The control unit 610 may transmit a new data log at the current local base station and the state related information received from at least one remote base station to the prediction unit 625 through SND_to_PU 620. The prediction unit 625 can produce a prediction result based on the received new data log at the current time point and the state related information of at least one remote base station, and transmit the prediction result back to the control unit 622 via RCV_from_PU 627, see [0072]. FIG. 7, the parameters refers to factors that determine the state of the device. For example, to make a prediction on the network 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nagaraja’s method by adding the teachings of Yoon in order to make a more effective method by selecting a minimum number of parameters reaching the desired prediction accuracy, see (Yoon, [0091].).
Allowable Subject Matter

Claims 6-10 are objected to because said claims appear to contain allowable subject matters (ASM) underlined below and thus would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims. The closest prior art of record as applied above or cited in this Office action, singularly or in combination, failed to anticipate or render obvious said allowable subject matters.
Regarding Claim 6, the method according to claim 5, 
wherein the corresponding RSRP value is used as a numerical value for a first cell corresponding to a receiving direction of the each measuring beam, 
wherein a numerical value for a second cell in the corresponding data table is determined based on the corresponding RSRP value, the second cell corresponding to a direction other than the receiving direction of the each measuring beam, and 
wherein rows in the corresponding data table correspond to vertical angles and columns in the corresponding data table corresponding to horizontal angles, or the rows in the corresponding data table correspond to the horizontal angles and the columns in the corresponding data table correspond to the vertical angles.
Regarding Claims 7-10, they depend respectively from claim 6, thus carry the same ASMs as underline above and are objected to on the same ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464